Citation Nr: 1114699	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  04-40 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral knee disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims file was subsequently returned to the New York RO.

The Board previously remanded this matter for further development in September 2008 and September 2009.


REMAND

The Veteran contends that his current bilateral knee disability is related to his service-connected disabilities, specifically his low back disability with radiculopathy.  Specifically, the Veteran contends that his low back disability with radiculopathy caused him to fall and injure his knees.  

In its September 2009 remand, the Board directed that the claims folder be returned to the January 2009 examiner and that the examiner provide an addendum with specific information requested by the Board.  The September 2009 remand specifically requested that January 2009 VA examiner provide an addendum to his examination report with an opinion as to whether there was a 50 percent or better probability that the Veteran's right knee disorder was caused or chronically worsened by the service-connected low back disability with radiculopathy.  Additionally, the examiner was instructed to provide a rationale for his prior opinion that the Veteran's right knee disability was not related to his active service.  

The Board notes that the Veteran was provided with a VA examination in July 2010 to address the above-mentioned issues.  The examiner opined that, "while the Veteran had a mild deficiency in his left lower extremity plantar flexion strength, the remainder of this left lower  strength and left knee range of motion and stability were too functional to cause or aggravate a transfer lesion or gait imbalance.  Moreover, the Veteran's right knee pathology was more consistent with a chronic degenerative process, most likely secondary to the Veteran's body habitus and genetics, and not the consequence of an acute trauma."  Unfortunately, the Board finds that the opinion is unclear as to whether the Veteran's low back disability with radiculopathy aggravated (chronically worsened) the Veteran's bilateral knee disability.  

The Board notes that during the pendency of the Veteran's claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the former version of the regulation should be applied, and another VA opinion addressing the etiology of the Veteran's bilateral knee disability should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder should be returned to the physician who performed the July 2010 VA examination to determine the etiology of the Veteran's left and right knee disabilities.  The physician should be requested to prepare an addendum expressing an opinion with respect to each of the Veteran's knee disabilities as to whether there is a 50 percent or better probability that the disability was or has been aggravated by his service-connected low back disability with radiculopathy.  The examiner should address the Veteran's reports of falls and resultant injuries caused by his low back symptoms, as well as objective evidence regarding the Veteran's antalgic gait.  The examiner should also address the November 2005 private opinion from Continuum Orthopedics.  The examiner should be requested to provide the rationale for the opinion but also told that it is not necessary for him to identify the baseline manifestations of the Veteran's bilateral knee disabilities.  

If the July 2010 examiner is not available, the claims folder should be provided to another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

      3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                                                                                  (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


